Citation Nr: 0936142	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-16 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from June 1967 to May 1971.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which denied service connection for 
degenerative disc disease of the lumbar spine.


FINDING OF FACT

The evidence of record does not support a finding that a 
relationship exists between the Veteran's lumbar spine 
disability and his military service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by military service. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to degenerative disc disease of 
the lumbar spine.  In the interest of clarity, the Board will 
first discuss certain preliminary matters.  The Board will 
then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated November 29, 2005, including a request for evidence of 
"a relationship between your current disability and an 
injury, disease, or event in military service." 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
November 2005 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.  

The November 2005 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the Veteran's service connection claim, 
elements (1) and (2), veteran status and existence of a 
disability, are not at issue.  Moreover, elements (4) and 
(5), degree of disability and effective date, are rendered 
moot via the RO's denial of service connection for the 
Veteran's claimed back disability.  In other words, any lack 
advisement as to those two elements is meaningless, because a 
disability rating and effective date were not assigned.  The 
Veteran's claim of entitlement to service connection was 
denied based on element (3), connection between the Veteran's 
service and the claimed disability.  As explained above, he 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to this crucial element.  Because 
as discussed below the Board is denying the Veteran's claim, 
elements (4) and (5) remain moot.  In any event, the Veteran 
was provided notice of the Court's Dingess decision in a 
March 20, 2006 letter from the RO. 

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and provided him with a VA examination.  
 
As the Board will discuss in detail in its analysis below, 
the Veteran was provided with a VA examination in March 2006. 
 The report of this examination reflects that the examiner 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted an appropriate physical 
examination and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the examination is adequate 
for rating purposes.  See 38 C.F.R. § 4.2 (2008).  The 
Veteran and his representative have not contended otherwise. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim. There must be 
competent medical evidence, unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence. See 38 C.F.R. § 3.303(b) (2008).

Analysis

With respect to Hickson element (1), the Veteran has been 
diagnosed with degenerative disc disease of the lumbar spine.  
See, e.g., the March 2006 VA examination report, March 2005 
VA MRI report, and August 2004 VA X-ray report. 

With respect to Hickson element (2), the Veteran's service 
treatment records document that that he was diagnosed with a 
back sprain in April 1968.  Hickson element (2) has been 
satisfied. 

However, that the record does not reflect medical evidence of 
arthritis or other degenerative disease during the one-year 
presumptive period after separation from service.  The 
earliest diagnosis was made based on X-rays conducted in 
August 2004, which was over thirty years after the Veteran's 
discharge from military service.  Therefore, the presumption 
set forth in 38 C.F.R. §§ 3.307, 3.309(a) is inapplicable to 
the Veteran's lumbar spine disability claim.

With respect to Hickson element (3), the only competent 
medical nexus opinion of record is that of the March 2006 VA 
examiner who, after reviewing the Veteran's claims folder and 
providing a thorough examination, opined that there was no 
relationship between the Veteran's current back problems and 
his military service.  Specifically, the examiner stated that 
"the reportedly scant treatment for lumbar sprain incurred 
one time in 1968 during active duty, does not establish a 
nexus for the Veteran's current degenerative lumbar disc 
disease."  

The Veteran has not submitted any evidence to the contrary; 
the above mentioned physician's opinion is the only medical 
opinion in the record.  As was explained in the Board's VCAA 
discussion above, the Veteran has been accorded ample 
opportunity to submit evidence in support of his claim; he 
has not done so.  See 38 U.S.C.A. § 5107(a) (2002) [the 
claimant has a responsibility to support a claim for VA 
benefits.]

To the extent that the Veteran contends that a medical 
relationship exists between his back disability and service, 
any such statements offered in support of the Veteran's claim 
do not constitute competent medical evidence and cannot be 
accepted by the Board.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

With respect to the Veteran's own contentions regarding 
continuity and chronicity of symptoms, a layperson, as noted 
above, is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record 
to exist years after service, or a finding that one disorder 
is related to another disorder, is not a condition capable of 
lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

In any event, the Board finds that the Veteran's lay 
statements our outweighed by the service, post-service 
treatment records (indicating a disorder that began years 
after service), and the VA medical opinion cited above.  The 
Board finds it to be particularly significant the Veteran 
first filed a claim for service connection for back 
disability in November 2005, over three decades after leaving 
service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) [a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim]; Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper 
to consider the veteran's entire medical history, including 
the lengthy period of absence of complaint with respect to 
the condition he now raised]; see also Voerth v. West, 13 
Vet. App. 117, 120-21 (1999) [there must be medical evidence 
on file demonstrating a relationship between the Veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent]. Such evidence is lacking in this 
case.

In short, the preponderance of the competent and probative 
evidence of record indicates that the Veteran's degenerative 
disc disease of the lumbar spine is not related to his 
military service.  Accordingly, Hickson element (3), medical 
nexus, has not been satisfied, and the claim fails on this 
basis.

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine.  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


